CHITTENDEN, J.:
Epitomized Opinion
This was an appeal from the decision of Judge Williams of the Common Pleas Court of Sandusky, Ohio. The plaintiff was a corporation engaged in the foundry business and had had in its employ a man named Wood, who was a metallurgist. When Wood stopped working for plaintiff he started to publish certain secret processes. The plaintiff thereupon .brought a suit in equity to compel Wood to assign certain patents, and to enjoin him from publishing certain secret processes that came to his knowledge as metallurgist. The evidence disclosed that defendant had come into possession of extensive knowledge regarding certain processes, and also that certain patents had been taken out by the company in his name. As the Common Pleas Court granted the relief prayed for, an appeal was then prosecuted. In affirming the decree of the lower court, the Court of Appeals held:
1. Mere relationship of employe and employer does not give rise to the right on the part of the employer to have patents developed by the employe assigned to the employer.
2. Where certain circumstances show that the employer paid for the procurement of a patent and that he has an equitable interest therein, the employer is entitled to an assignment of the patent from the employe.-
3. As trade secrets or processes are property rights, an employer is entitled to an injunction to prevent their divulgence.